Andrew S.




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 28, 2015

                                      No. 04-15-00175-CV

                        TEXAS MUTUAL INSURANCE COMPANY,
                                    Appellant

                                                v.

                                    Andrew S. MCGAHEY,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-12185
                         Honorable Richard Garcia, Judge Presiding


                                         ORDER
        A supplemental clerk’s record containing a final, appealable judgment has been filed. We
reinstate the appeal on the docket of the court. Appellant’s docketing statement states there is no
reporter’s record in this appeal. The record is therefore complete, and we order appellant’s brief
due September 28, 2015.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court